DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8, 12-18 and 22-28 listed below are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 - “the side” line 3, lacks antecedent basis.
	Claim 6 – “the concave side” line 2, lacks antecedent basis.
	Claim 7 – “the opposite side” line 2, lacks antecedent basis.
	Claim 12 – “the side” line 3, lacks antecedent basis.
	Claim 16 – “the concave side” line 2, lacks antecedent basis.
	Claim 17 – “the opposite side” line 2, lacks antecedent basis.
	Claim 22 – “the side” line 3, lacks antecedent basis.
	Claim 26 – “the concave side” line 2, lacks antecedent basis.

The term "Substantially fluid tight seal" in claims 3, 13 and 23 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One of ordinary skill in the medical arts would not be able to determine the scope of “a substantially fluid tight seal”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-9, 11, 12, 15-19, 21, 22 and 25-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeyendran(5,536,243).
Claim 1 – Jeyendran teaches a medical device including a shield -11- configured to cover an orifice; an arm -12- having a proximal end -12a-secured to the shield -11- 
Claim 2 – Jeyendran teaches a bore -12c- extending longitudinally through the arm and through the shield such that the bore has an opening at the distal end of the arm and an opening on the side of the shield opposite the arm.
Claim 5 - the bore -12c- is of sufficient diameter to allow a catheter to pass through the bore (the catheter must have appropriate length and diameter).  The claim does not require any specific dimensions of the bore.
Claim 6 - the shield -11- has a concave shape, wherein the proximal end of the arm -12- is secured to the concave side of the shield, see figure 5.
Claim 7 – Jeyendran teaches an insert member, hub -13-, see labeled drawing below, secured to the shield, wherein the insert member is secured to the opposite side of the shield as the proximal end of the arm.

    PNG
    media_image1.png
    168
    540
    media_image1.png
    Greyscale



Claim 9 - Jeyendran teaches the shield is flexible, column 4 lines 59-65.
Claim 11 – Jeyendran teaches a medical device including a shield -11- configured to cover an orifice; an arm -12- having a proximal end -12a-secured to the shield -11- and a distal end -12b-  or -12b’- configured to insert into an orifice, wherein the shield and the arm are configured to secure the medical device in place during use, column 4 lines 60-67, wherein the arm has a plurality of circumferential ridges -30- positioned along a length of the arm between a midway point of the arm and the distal end of the arm, see figure 5, each rotation is considered a separate circumferential ridge.  Jeyendran further teaches any shape may be used for protrusion means -30-, column 7 lines 14-19.
Claim 12 – Jeyendran teaches a bore -12c- extending longitudinally through the arm and through the shield such that the bore has an opening at the distal end of the arm and an opening on the side of the shield opposite the arm.
Claim 15 - the bore -12c- is of sufficient diameter to allow a catheter to pass through the bore (the catheter must have appropriate length and diameter).  The claim does not require any specific dimensions of the bore.
Claim 16 - the shield -11- has a concave shape, wherein the proximal end of the arm -12- is secured to the concave side of the shield, see figure 5.


    PNG
    media_image2.png
    263
    844
    media_image2.png
    Greyscale

 Claim 18 - Jeyendran teaches the insert member has an annular cavity, see figure 7, and wherein the insert member has an external opening that provides external access to the annular cavity.
Claim 19 - Jeyendran teaches the shield is flexible, column 4 lines 59-65.
Claim 21 – Jeyendran teaches a medical device including a shield -11- configured to cover an orifice; an arm -12- having a proximal end -12a-secured to the shield -11- and a distal end -12b-  or -12b’- configured to insert into an orifice, wherein the shield and the arm are configured to secure the medical device in place during use, column 4 lines 60-67, wherein the arm has a plurality of circumferential barbs -30- positioned along a length of the arm between a midway point of the arm and the distal end of the arm, see figure 5, each rotation is considered a separate circumferential barb.  Jeyendran further teaches any shape may be used for protrusion means -30-, column 7 lines 14-19.

Claim 25 - the bore -12c- is of sufficient diameter to allow a catheter to pass through the bore (the catheter must have appropriate length and diameter).  The claim does not require any specific dimensions of the bore.
Claim 26 - the shield -11- has a concave shape, wherein the proximal end of the arm -12- is secured to the concave side of the shield, see figure 5.
Claim 27 – Jeyendran teaches an insert member, hub -13-, see labeled drawing below, secured to the shield, wherein the insert member is secured to the opposite side of the shield as the proximal end of the arm.

    PNG
    media_image2.png
    263
    844
    media_image2.png
    Greyscale

 Claim 28 - Jeyendran teaches the insert member has an annular cavity, see figure 7, and wherein the insert member has an external opening that provides external access to the annular cavity.
Claim 29 - Jeyendran teaches the shield is flexible, column 4 lines 59-65.



1-5, 7-9, 11-15, 17-19, 21-25 and 27-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christine et al(6,511,415, hereinafter Christine).
Claim 1 – Christine teaches a shield -18a- configured to cover an orifice; an arm   -12- distal to the shield -18a- having a proximal end, at shield -18a- secured to the shield and a distal end at perforation -36- configured to insert into an orifice, wherein the shield and the arm are configured to secure the medical device in place during use, wherein the arm has a plurality of longitudinal ridges  -18- positioned along a length of the arm between a midway point of the arm and the distal end of the arm, each complete time around element -12- is considered one longitudinal ridge.
Claim 2 - a bore, unnumbered to receive element -30- as shown in figure 9A, extending longitudinally through the arm and through the shield such that the bore has an opening at the distal end -16- of the arm and an opening, at -14- on the side of the shield opposite the arm.
Claim 3 - a valve, perforations -36- and flaps -36a- in figure 5, see column 4 lines 45-48 disposed at the distal end of the arm, wherein the valve is operable between an open position and a closed position, when element -30- is pushed through and withdrawn, wherein the valve comprises a plurality of elastomeric flaps -36a- integrally attached to the distal end of the arm, wherein the elastomeric flaps are resiliently biased against each other when the valve is in the closed position, wherein the elastomeric flaps are each sized and shaped to for a substantially fluid-tight seal over the opening at the distal end of the arm when the valve is in the closed position.

Claim 5 - the bore, receiving element -30- is of sufficient diameter to allow a catheter (element -30-), to pass through the bore, see figure 1 and 9c.
Claim 7 - an insert member secured to the shield, see figure 6, the portion having elements -50-, wherein the insert member is secured to the opposite side of the shield as the proximal end of the arm.
Claim 8 - the insert member as shown in figure 6 and 9b has an annular cavity, and wherein the insert member has an external opening, unnumbered at -14- that provides external access to the annular cavity.
Claim 9 - wherein the shield is flexible, made from a flexible material, column 4 line -52- and column 5 lines 21-29.
Claim 11 – Christine teaches a shield -18a- configured to cover an orifice; an arm   -12- distal to the shield -18a- having a proximal end, at shield -18a- secured to the shield and a distal end at perforation -36- configured to insert into an orifice, wherein the shield and the arm are configured to secure the medical device in place during use, wherein the arm has a plurality of circumferential ridges  -18- positioned along a length of the arm between a midway point of the arm and the distal end of the arm, each complete time around element -12- is considered one circumferential ridge.
Claim 12 - a bore, unnumbered to receive element -30- as shown in figure 9A, extending longitudinally through the arm and through the shield such that the bore has 
Claim 13 - a valve, perforations -36- and flaps -36a- in figure 5, see column 4 lines 45-48 disposed at the distal end of the arm, wherein the valve is operable between an open position and a closed position, when element -30- is pushed through and withdrawn, wherein the valve comprises a plurality of elastomeric flaps -36a- integrally attached to the distal end of the arm, wherein the elastomeric flaps are resiliently biased against each other when the valve is in the closed position, wherein the elastomeric flaps are each sized and shaped to for a substantially fluid-tight seal over the opening at the distal end of the arm when the valve is in the closed position.
Claim 14 - the valve -36- and -36a- has a plurality of perforations and flaps, has three elastomeric flaps, a valve with 2 crossing perforations produce four flaps, (Christine teaches a plurality of perforations).
Claim 15 - the bore, receiving element -30- is of sufficient diameter to allow a catheter(element -30-), to pass through the bore, see figure 1 and 9c.
Claim 17 - an insert member secured to the shield, see figure 6, the portion having elements -50-, wherein the insert member is secured to the opposite side of the shield as the proximal end of the arm.
Claim 18 - the insert member as shown in figure 6 and 9b has an annular cavity, and wherein the insert member has an external opening, unnumbered at -14- that provides external access to the annular cavity.
Claim 19 - wherein the shield is flexible, made from a flexible material, column 4 line -52- and column 5 lines 21-29.

Claim 22 - a bore, unnumbered to receive element -30- as shown in figure 9A, extending longitudinally through the arm and through the shield such that the bore has an opening at the distal end -16- of the arm and an opening, at -14- on the side of the shield opposite the arm.
Claim 23 - a valve, perforations -36- and flaps -36a- in figure 5, see column 4 lines 45-48 disposed at the distal end of the arm, wherein the valve is operable between an open position and a closed position, when element -30- is pushed through and withdrawn, wherein the valve comprises a plurality of elastomeric flaps -36a- integrally attached to the distal end of the arm, wherein the elastomeric flaps are resiliently biased against each other when the valve is in the closed position, wherein the elastomeric flaps are each sized and shaped to for a substantially fluid-tight seal over the opening at the distal end of the arm when the valve is in the closed position.
Claim 24 - the valve -36- and -36a- has a plurality of perforations and flaps, has three elastomeric flaps, a valve with 2 crossing perforations produce four flaps, (Christine teaches a plurality of perforations).

Claim 27 - an insert member secured to the shield, see figure 6, the portion having elements -50-, wherein the insert member is secured to the opposite side of the shield as the proximal end of the arm.
Claim 28 - the insert member as shown in figure 6 and 9b has an annular cavity, and wherein the insert member has an external opening, unnumbered at -14- that provides external access to the annular cavity.
Claim 29 - wherein the shield is flexible, made from a flexible material, column 4 line -52- and column 5 lines 21-29.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 10, 20 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeyendran(5,536,243) as applied to claims 1, 11 and 21 above and in view of Goepp et al(4,322,463, hereinafter Goepp).

Claims 10, 20 and 30 – Jeyendran teaches a device as claimed but does not set forth the light properties of the material of the shield, the claims require the shield to be translucent.
Goepp teaches a cervical cap including setting forth the light properties of the shell -22- see column 7 lines 3-6 which sets forth the shell of the cervical cap may be opaque, semitransparent (translucent by definition) or transparent.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use any of the limited list of light properties for the material for the shield.  The limited list of possible light types are opaque, semitransparent (translucent by definition) or transparent, as set forth in Goepp as an ordinary desiring expedient to one of ordinary skill in the medical arts.  Such a combination would produce predictable results of the device of Jeyendran with a translucent shield as suggested by types of light properties set forth in Goepp and have a high expectation of success because translucent shields are old and well known in the medical arts. 

Claims 10, 20 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christine(6,511,415) as applied to claims 1, 11 and 21 above and in view of Goepp et al(4,322,463, hereinafter Goepp).


Goepp teaches a cervical cap including setting forth the light properties of the shell -22- see column 7 lines 3-6 which sets forth the shell of the cervical cap may be opaque, semitransparent (translucent by definition) or transparent.

It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use any of the limited list of light properties for the material for the shield.  The limited list of possible light types are opaque, semitransparent (translucent by definition) or transparent, as set forth in Goepp as an ordinary desiring expedient to one of ordinary skill in the medical arts.  Such a combination would produce predictable results of the device of Christine with a translucent shield as suggested by types of light properties set forth in Goepp and have a high expectation of success because translucent shields are old and well known in the medical arts.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 2,764,975 teaches a device as claimed but does not include protrusions on arm -12-.
US Patent 10,632,284 teaches a catheter port having a similar shape with a proximal valve structure with a plurality of perforations and flaps, see figure 5.

US patent 6,527,703 teaches a related medical device with a shield and protrusions figure 2 and an element with a multiple flap seal, figures 4 and 5.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725.  The examiner can normally be reached on MaxiFlex; M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMUEL G GILBERT/           Primary Examiner, Art Unit 3791